Citation Nr: 1226261	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  05-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to medications prescribed for service-connected Ross River virus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975 and from April 1982 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC. 


REMAND

In January 2010, the Board remanded the above-captioned claim in order to afford the Veteran a VA examination.  Specifically, the Board directed the RO to afford the Veteran a VA examination to ascertain (1) whether there was an etiological relationship between the medication prescribed to treat his service-connected Ross River virus and his diabetes mellitus, type 2, to include on the basis of aggravation; (2) whether any of the Veteran's other service-connected disabilities, or the medications to prescribed to treat those disabilities, aggravated his diabetes mellitus, type 2; and (3) whether any other health or lifestyle factors caused the Veteran's diabetes mellitus, type 2.  The Board also directed the RO to provide the Veteran notice consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and to afford the Veteran to opportunity to submit or identify any additional relevant evidence.

In March 2010, the RO sent the Veteran notice consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therein, the RO also requested that the Veteran submit or identify any relevant evidence not already associated with his claims file.

In April 2010, the Veteran underwent a VA examination.  As a result of that examination, the examiner opined as follows:

It is noted that the [V]eteran did take Celebrex for arthritis and back pain.  He did take Celebrex prior to and during the onset of his diabetes.  That was from 2003 to 2007.  Note that there is a chance for diabetes, however, small.  It is 0.1 [percent] to 2 [percent] in incidence.  It is also noted that his mother had type 2 diabetes.  It is noted that he is markedly overweight with a weight of 251 pounds and a [Body Mass Index] of 35.08.  It is therefore this examiner's opinion that because of his family history, his lifestyle of marked obesity, and a very tiny risk from taking Celebrex causing type 2 diabetes, that it is not as least as likely as not that his Celebrex caused his diabetes type 2.  It is at least as likely as not his diabetes is secondary to family history and his marked obesity.

Recognizing that the April 2010 VA examiner's opinion did not address aggravation, the RO obtained an addendum in November 2011.  The April 2010 opined in November 2011 as follows:

Review reveals no service related disabilities that would aggravate diabetes mellitus type 2.  Medications are multiple, but none of these would cause an aggravation of his diabetes mellitus type 2.  Therefore, it is the opinion expression by this examiner that it is at least as likely as not that there were no medications or disabilities that aggravate diabetes mellitus type 2.

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner's April 2010 opinion was adequate with respect to whether the Veteran's diabetes mellitus, type 2, was caused by medications to treat his service-connected disabilities.  However, in the November 2011 addendum, the examiner provided no underlying rationale for the conclusion reached.  As such, the Board finds that the November 2011 addendum is inadequate for purposes of determining service connection.

Because the November 2011 addendum is inadequate, the Board finds that the RO did not substantially comply with the directives of the January 2010 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that a remand for corrective action is required. 

Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr, 21 Vet. App. at 311.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain another supplemental opinion from the March 2011 VA examiner or to afford the Veteran a VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must request the April 2010 VA examiner to provide a supplemental opinion.  The claims file must be made available to and contemporaneously reviewed by the examiner.  Specifically, the April 2010 VA examiner must provide a thorough rationale underlying the opinion provided in the November 2011 addendum concerning the lack of aggravation of the Veteran's diabetes mellitus, type 2, by medications used to treat his service-connected disabilities, including Ross River virus.  A thorough rationale may include, but is not limited to, referencing specific evidence in the Veteran's claims file, citing to relevant medical literature or studies, discussing the medical principles involved, and extrapolating from the clinical findings of record.  It would be especially helpful if the examiner identified the medication(s) prescribed to treat the Veteran's service-connected disabilities and explained why each such medication did or did not aggravate the Veteran's diabetes mellitus, type 2.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

2.  If the April 2010 VA examiner is unavailable to provide the requested supplemental opinion, the RO must provide the Veteran with another VA examination.  The new examiner must render an opinion as to whether any of the Veteran's service-connected disabilities, or the medications prescribed to treat those disabilities, aggravated his diabetes mellitus, type 2.  The new examiner must also opine as to whether any other health or lifestyle factors caused the Veteran's diabetes mellitus, type 2.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A thorough rationale for any opinion expressed must be included in the examination report.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.  It would be especially helpful if the examiner identified the medications prescribed to treat the Veteran's service-connected disabilities, including Ross River virus, and explained why each such medication did or did not aggravate the Veteran's diabetes mellitus, type 2.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

3.  If a new VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include all of the evidence submitted since the December 2011 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

